Citation Nr: 1125200	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  03-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as residuals of a spinal tap.

2.  Entitlement to service connection for residuals of a spinal tap, to include cerebral spinal fluid leak with memory problems, headaches, and loss of smell.  

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1985, with additional prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and October 2002 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).  In December 2004, February 2007, and November 2009, the Board remanded the claims for additional development.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral eye and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's Parkinson's disease is related to his active military service.

2.  The Veteran's memory loss is related to his Parkinson's disease.

3.  The Veteran's headaches, and loss of sense of smell, are not related to his service, or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's Parkinson's disease is related to his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The Veteran's memory loss is related to his service-connected Parkinson's disease.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  Headaches, and loss of sense of smell, were not incurred in, or aggravated by, active military service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); 38 C.F.R. § 3.303 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for Parkinson's disease, to include as residuals of a spinal tap, as well as residuals of a spinal tap that include cerebral spinal fluid (CSF) leak with memory problems, headaches, and loss of smell.  He contends that residuals of his inservice spinal tap in 1983 caused organic damage to his brain due to very intensive CSF leak.  He claims that the trauma to his central nervous system resulted in subsequent headaches, memory loss, and loss of smell, as well as Parkinson's disease.  During his December 2006 hearing, the Veteran testified that he experienced simple loss of memory, subtle changes in hearing, and difficulty with higher mental functions following the inservice spinal tap.  He submitted inservice performance evaluation reports dated in September 1983 and June 1984 showing a decrease in work performance from well above standard to below standard.  He claimed that this evidence showed a marked deterioration in intellectual performance within a year following the 1983 spinal tap.  

As an initial matter, in its November 2009 remand, the Board directed that the Veteran be afforded a VA examination by a physician, to include etiological opinions.  In January 2011, the Veteran was afforded a VA examination.  A review of the examination report shows that the examiner, a physician, stated that the Veteran's C-file had been reviewed, and that it includes etiological opinions, with sufficient details and findings, such that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board therefore concludes that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for organic diseases of the nervous system, and paralysis agitans, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Idiopathic means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995); see also Allen v. Brown, 7 Vet. App. 439, 443 (1995).  

The Veteran's service treatment records reflect that he underwent a left knee arthroscopy in August 1983, at which time spinal anesthesia was performed.  Following the surgery, the Veteran experienced severe headaches requiring a hospitalization in September 1983.  The Veteran was ordered to undergo a psychiatric evaluation in August 1984.  The Veteran denied having any psychiatric symptomatology that he "has not been able to control."  It was noted that he believed that the executive members of the hospital were applying "contrived external pressure" that resulted in the most stressful situation he had experienced in his medical career.  The examiner stated that the Veteran's credibility, professional competency, and self esteem were at stake and psychiatric scrutiny added to his stressors.  The diagnosis was situational adjustment reaction with anxious mood.  The examiner stated that there was no evidence that the Veteran had a major psychiatric disorder but that the Veteran had subjective complaints of sleep disturbance, memory and attention difficulties, which he attributed to anxiety.

An April 2002 VA examination report shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran complained of a loss of memory since an inservice spinal tap.  The examiner stated that "it is less likely than not that his loss of memory is related to the spinal tap."  

A VA examination report, dated in September 2002, shows that the examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that he noticed appreciable memory problem after the inservice spinal tap in 1983.  He stated that he forgot things or where he left his car.  He also stated that his memory was improving lately and he resorted to associative memory to compensate for the memory problem.  The Veteran also reported significant decrease in sense of smell although he stated his sense of smell was also improving.  The examiner assessed that beginning dementia was a consideration for the Veteran's faltering memory; however a brief mental status examination was excellent.  Regarding the memory and anosmia (lack of functioning olfaction) after the spinal tap, the examiner stated

Review of several journals and texts did not show memory loss and anosmia as one of the complications of spinal tap.  Memory loss is unlikely secondary to the spinal tap.  Anosmia is less likely secondary to the spinal tap.  But as per review of several literatures where other cranial nerves were affected due to traction of the nerves after post spinal headache from leakage of fluid, we might consider the possibility anosmia as a complication.  However, up to the present time I do not find any journal supporting this.

In a March 2005 VA treatment report, the Veteran reported that he had been more tired lately, both mentally and physically.  The assessments were chronic fatigue; memory loss; macrocytosis, unexplained without anemia; and adjustment disorder with mildly depressed mood.  

An August 2006 private treatment report shows that the Veteran complained of fatigue, tremor and slight memory problems.  The Veteran had light tremor in his left hand.  On physical examination, there were no neurological symptoms or motor weakness other than tremor.  The assessment noted that the Veteran probably had early Parkinson's disease.  

A September 2006 magnetic resonance imaging (MRI) of the brain revealed mild to moderate white matter changes that was compatible with small vessel disease and moderate sinus disease.  

The Veteran was referred to Dr. D.D. in September 2006, who stated that Parkinson's disease seemed to be the most likely diagnosis.  

An October 2006 VA treatment report stated that the Veteran was referred to neurology for workup of alternating tremor of the left thumb.  The Veteran's wife stated that the Veteran seemed quite stiff but the Veteran felt that it was mild.  The assessment was early Parkinsonism.  

In February 2008, the Veteran was seen in VA neurology with a diagnosis of Parkinsonism.  The Veteran reported that he noticed subtle changes in memory and coordination after he had a lumbar puncture with CSF leak.  The treating physician stated that the Veteran's examination was consistent with Parkinson's disease.  It was noted that the Veteran had unilateral resting tremor, diminished amplitude of movements, and mild increases in tone on the affected side, his left.  The diagnosis was idiopathic Parkinson's disease.  

Subsequent VA treatment records dated from May 2008 through October 2010 show that he was repeatedly diagnosed with Parkinson's disease.  

The Veteran was afforded a VA examination in April 2010.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran asserted that his onset of Parkinson's disease was in 1980.  He also reported that he had a tremor that was problematic in 2005, although its presence as a gross tremor was noted as early as in 2000, and that he had a fine tremor even before 1985.  The Veteran gave the history of a lumbar puncture in service which left him severe headaches for nearly three months.  The Veteran stated that he noted anosmia several weeks afterwards and recalled some questionable incoordination at that time.  He asserted that he had an early evidence of tremor in 1980, as well as anosmia and coordination issues following the spinal tap with dural leak.  The examiner noted that it was evident from the Veteran's recollection that tremor onset preceded his discharge from service.  The examiner stated that paralysis agitans or Parkinson's disease was a common condition of idiopathic nature with very gradual progression and a prolonged course.  The examiner further stated:

Anatomically it represents dysfunction of the nigra-striatal dopaminergic component of the central nervous system.  Etiologically paralysis agitans is a progressive CNS [(central nervous system)] disorder of idiopathic nature.  This slowly progressive course is compatible with [the Veteran's] observations of his tremor.  The idiopathic nature of Parkinson's [d]isease distinguishes it from symptomatically similar entities of known cause that result from damage to anatomic region of the substantia nigra.  These include neuronal system damage from chemical poisoning, infectious encephalitis, repeated blunt trauma to the head, multiple atherosclerotic bilateral infarcts, and rare multiple system degeneration disorders that include striatonigral degeneration.  These alternative diagnoses are not compatible with the Veteran's history.

Damage to olfactory nerve at the cribriform plate from head trauma could conceivably co-exist with striato-nigral damage associated with head trauma; however, anosmia is not a diagnostic element of idiopathic Parkinson's disease.  [The Veteran's] contention of spinal tap damage to the olfactory nerve is not germane to trauma being a secondary cause for Parkinson's disease or for any similar extrapyramidal syndrome.  

As to the etiology of the Veteran's Parkinson's disease, the VA examiner stated that his Parkinson's disease was not caused by or a result of a spinal tap performed in service, because untoward results of spinal tap/spinal fluid leak do not damage the nigra-striatum dopaminergic system.  However, the VA examiner stated that the Veteran's Parkinson's disease was most likely caused by or a result of his active duty service period on the basis of the known history of the disease known as idiopathic paralysis agitans, as the Veteran's tremor onset preceded his discharge from service.  The examiner stated, "the extremely prolonged duration of minimal tremor preceding obvious symptomatology characterizing the condition known as paralysis agitans makes [the Veteran's] anamnesis of tremor before his 1985 discharge an element of credible evidence."  

With regard to a neurological disorder, other than Parkinson's disease, the examiner indicated that the Veteran does not have a chronic neurological disorder other than Parkinson's disease that was caused by, or a result of, a spinal tap performed in service.  The examiner explained that "untoward results of spinal tap/spinal fluid leak do not damage the extrapyramidal component of the central nervous system so as to mimic damage to the nigra-striatum dopaminergic system."  

In January 2011, the Veteran was afforded another VA examination.  The examination was conducted by the same VA examiner who rendered the April 2010 VA medical opinion.  The examiner indicated that the Veteran's claims file was reviewed.  Initially, the VA examiner revised the opinion rendered in April 2010 to read as follows: "the Veteran does not have any chronic neurological disorder other than Parkinson's disease due to his service, to include memory problems, headaches and loss of smell as a residual of the spinal tap which took place during his service."  In support of this opinion, the examiner stated:

Untoward result of spinal tap/spinal fluid leak does not damage memory.  Loss of smell is not attributed to the untoward effects of spinal tap.  Spinal tap/spinal fluid leak does include headaches in the short term as an untoward effect; although headache in the short term is commonly attributed to the spinal tap procedure, long term headache is not.

As to the spinal tap in service, the examiner stated that there was no medical evidence of record testifying to any untoward effects of a spinal tap, or to the presence of memory problems, headaches, or loss of smell during service.  The examiner rendered the following opinions:

It is LESS likely that spinal fluid leak, if present at that time, would have caused or would have resulted in prior memory problems.
      
It is MOST likely that spinal fluid leak, if present at that time, would have caused or would have resulted in prior head ache problems.

It is LESS likely that spinal fluid leak, if present at that time, would have caused or would have resulted in loss of smell, if present at that time.

Regarding whether memory problems, headaches, and loss of smell were related to service otherwise, I CANNOT RESOLVE this issue without resorting to mere speculation.

As to the question of whether there were any currently present memory problems, headaches, or loss of smell, the examiner stated that during the April 2010 VA examination, the Veteran testified to a history of impaired smell in the affirmative, but denied a history of memory loss or other cognitive problems.  However, the examiner stated that "[i]t is less likely than not that memory problems, headaches and loss of smell, if currently present, are related to spinal tap in the service."  

With regard to the claim of Parkinson's disease, the examiner could not determine the accurate date of the onset for Parkinson's disease without resorting to mere speculation.  The examiner stated that the Veteran claimed onset of tremor in 1980 although there was no evidence of record testifying to the effect that tremor was evident in 1980.  

As to the relationship of memory loss, headaches and loss of smell to Parkinson's disease, the VA examiner indicated that the memory problem currently claimed by the Veteran was as likely as not caused by his Parkinson's disease.  The examiner noted that dementia had been increasingly recognized as a feature of advanced Parkinson's disease occurring in perhaps one third of the cases.  However, the examiner opined that the headaches and loss of smell currently claimed by the Veteran were not related to a spinal tap in service and the etiology of these disorders was unknown.  

A.  Parkinson's Disease

The Board finds that the Veteran's Parkinson's disease cannot reasonably be disassociated from his military service.  There is currently diagnosed idiopathic Parkinson's disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The record also includes a medical opinion linking the Veteran's Parkinson's disease to his military service.  The April 2010 VA examiner opined that the Veteran's Parkinson's disease was most likely related to his active duty service period on the basis of the known history of idiopathic Parkinson's disease as the Veteran's tremor onset preceded his military discharge.  To that effect, the Veteran reported that he noticed fine tremor prior to 1985.  The Veteran is a physician, and is therefore competent to make a medical diagnosis, and tremors are symptoms observable by a even lay person.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  In this regard, the April 2010 VA examiner noted the "extremely prolonged duration of minimal tremor preceding obvious symptomatology characterizing the condition known as paralysis agitans."  Given the foregoing, and affording the Veteran the benefit of all doubt, the Board finds that the Veteran's Parkinson's disease is related to his active military service.  See 38 U.S.C.A. § 5107(b).  Accordingly, service connection for Parkinson's disease is granted.  

B.  Memory Loss

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran's memory loss is related to his (now service-connected) Parkinson's disease.  The record shows that the Veteran consistently reported that he experienced memory problems since his military service.  Moreover, the January 2011 VA medical opinion relates the Veteran's current memory loss to his Parkinson's disease.  Specifically, the VA examiner stated that the "[m]emory problem currently claimed by the Veteran was as likely as not caused by or a result of his Parkinson's [d]isease."  In reaching this conclusion, the examiner noted that dementia had been increasingly recognized as a feature of advanced Parkinson's disease occurring in perhaps one third of the cases.  This opinion was based on a review of the Veteran's claims file, his reported history, and with consideration of the Veteran's statements, and it is consistent with the other evidence of record.  Accordingly, although service connection for memory loss is not warranted on a direct basis, as service connection for the Veteran's Parkinson's disease is now established, service connection for memory loss is granted as secondary to his service-connected Parkinson's disease.  

C.  Headaches

The Board finds that service connection for headaches is not warranted.  Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The medical evidence of record does not show, and the Veteran does not contend, that there is a current diagnosis of headaches related to the Veteran's military service, to include as due to the claimed spinal tap in service.  Although the record shows that the Veteran experienced severe headaches for about a week following the inservice spinal tap, he reported that he no longer experienced headaches.  Specifically, during his December 2006 hearing before the Board, the Veteran testified that the headaches subsided when the CSF leak stopped and now he seldom experienced headaches.  He also denied a history of headaches on the April 2010 VA examination.  Of particular note, the January 2001 VA examination report shows that the VA examiner stated that the Veteran does not have any chronic neurological disorder other than Parkinson's disease due to his service, to include headaches, as a residual of the spinal tap which took place during his service.  He stated that spinal tap/spinal fluid leak does cause headaches in the short term as an untoward effect, but that "long term headache is not."  To the extent that he indicated in one part of the report that, "Regarding whether memory problems, headaches, and loss of smell were related to service otherwise, I CANNOT RESOLVE this issue without resorting to mere speculation," this must be read in context with the entire examination report, which the Board finds is sufficient to show that the examiner determined that the Veteran does not currently have a chronic headache disorder.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board further points out that there is no competent evidence which associates headaches with the Veteran's service, to include as a residual of a spinal tap.  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have a chronic headaches.  Accordingly, service connection for headaches is not warranted.

D.  Loss of Smell

The Veteran contends that he sustained trauma to his central nervous system due to the 1983 spinal tap which resulted in the subsequent loss of sense of smell.  He asserts that the introducer for spinal anesthesia left a sufficiently large rent in the spinal dura as to allow a very intensive spinal fluid leak to physically disrupt his third olfactory nerve sensory fibers from the cribriform plate, and damaged his sense of smell.  

The Board finds that service connection for loss of sense of smell is not warranted.  The claims files include two medical opinions against the claim.  See VA examination reports, dated in September 2002, and January 2011.  In the January 2011 VA examination report, the examiner concluded, "[I]t is less likely that spinal fluid leak, if present at that time, would have caused or would have resulted in loss of smell, if present at that time."  To the extent that the same VA examiner also stated in April 2010 that "damage to olfactory nerve at the cribriform plate from head trauma could conceivably co-exist with striato-nigral damage associated with head trauma," (emphasis added), when read in context, this was clearly speculation.  Lee.  In this regard, the examiner also stated that the Veteran's contention of spinal tap damage to the olfactory nerve was not germane to trauma being a secondary cause for Parkinson's disease and that anosmia is not a diagnostic element of idiopathic Parkinson's disease.  Finally, to the extent that the January 2011 examiner indicated in one part of the report that, "Regarding whether memory problems, headaches, and loss of smell were related to service otherwise, I CANNOT RESOLVE this issue without resorting to mere speculation," current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2010); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Here, there is no relevant inservice treatment, and no relevant diagnosis for many years after separation from service, until at least 2002.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not asserted that he has a loss of sense of smell on any basis other than as residual to his inservice spinal tap.  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have a loss of sense of smell due to his service, to include as residual to an inservice spinal tap.  

E.  Conclusion

With respect to the Veteran's own contentions, the Board has considered that he is a physician.  The Veteran's testimony is considered to be competent and credible.  However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Board's decision is based on the full context of the evidence, and as previously stated, the Board has determined that the preponderance of the evidence is against the claims for headaches, and loss of sense of smell.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Pond v. West, 12 Vet. App. 341, 345 (1999) (observing that in a case where the claimant was also a physician, and therefore a medical expert, the Board could consider the appellant's own personal interest).  The Board therefore finds that the Veteran's written and oral testimony is insufficiently probative to warrant a grant of either of the claims.  

To the extent that the claims have not been granted, as the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




II.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the issues of entitlement to service connection for Parkinson's disease, and memory loss, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision in the pertinent part poses no risk of prejudice to the Veteran.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's March 2007 and February 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO).  Despite the notices being late, the RO did subsequently readjudicate the claims based on all the evidence and information in the August 2009 and April 2011 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Veteran was not precluded from participating effectively in the processing of these claims and the late notice did not affect the essential fairness of the decision. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment reports, and personnel records, as well as available VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded VA examinations, and etiological opinions have been obtained.  To the extent that the January 2011 VA examiner determined that an etiological opinion, on a basis other than as residual to an inservice spinal tap, could not be provided with resort to speculation, he noted that there were no service treatment reports showing treatment for this condition.  The Veteran has not asserted that service connection is warranted for this condition other than as residual to his inservice spinal tap, and the earliest relevant post-service medical record is dated no earlier than 2002 (about 17 years after service). Therefore, the examiner's determination is adequately supported.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) (holding that "the fact that [a] medical opinion was inconclusive ... does not mean that the examination was inadequate.").  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for Parkinson's disease, and memory loss, is granted.

Service connection for headaches, and loss of sense of smell, is denied.


REMAND

The Veteran testified during his December 2006 Board hearing that when he complained of light flashings in the left eye, an inservice ophthalmologist pressed on the eye, at which time the Veteran observed a jet of blood coming out.  The Veteran claims that he has experienced vitreous opacity interfering with night vision and surgery ever since that time.  Service treatment records show the Veteran's complaint of flashing lights in the left eye post hyaloid detachment and retinal hemorrhage noted at that time.  An April 2002 VA examination was obtained on this issue and the diagnosis was vitreous floater in the left eye.  However, the VA examiner opined that it likely had originated from aging rather than from previous ocular disease.  

With respect to a low back disability, the Veteran's service treatment records are negative for any back pain.  Inservice examination reports, dated in June 1978, April 1981, and August 1984, found no abnormalities relating to the Veteran's spine but noted that the Veteran had a foot ball injury to the back in 1946, with no sequelae or complication.  However, at the December 2006 Board hearing, the Veteran testified that although he had significant back pain in service and following service he did not seek any medical treatment.  The Veteran stated that he would rather treat himself with traction as he had spinal stenosis.  He expressed an opinion that based on the time sequence of his back problem, at least part of his low back problem was caused by military service.  However, in an April 2002 VA examination report obtained on this issue, the VA examiner rendered a diagnosis of musculoskeletal low back pain and concluded that "it is less likely than not this is related to a spinal tap."

The Board finds that both of the April 2002 VA examinations obtained in conjunction with the claimed bilateral eye and low back disabilities are inadequate.  It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2010).  However, the April 2002 VA eye examiner failed to indicate whether the Veteran's claims file was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file).  Furthermore, the Board finds that the VA opinions provide little probative value as to the etiology of eye and low back disabilities claimed by the Veteran.  No rationale was offered for the opinions that the Veteran's bilateral eye and low back disabilities are not related to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board concludes that the April 2002 VA examinations were inadequate for VA purposes and new examinations must be obtained to ascertain the nature, severity, and etiology of any bilateral eye or low back disability found.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for eye symptoms, or low back symptoms, since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the development required in the first paragraph of this remand has been completed, the RO must afford the Veteran the appropriate VA examination by a physician to determine the current existence and etiology of any bilateral eye disability found.  The claims files must be provided to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate that the claims files have been reviewed in association with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has an eye disorder that was caused by his service.  

b) If the examiner cannot express any part of the requested opinion, the examiner should explain the reasons therefor.

3.  After the development required in the first paragraph of this remand has been completed, the RO must also afford the Veteran the appropriate VA examination by a physician to determine the current existence and etiology of any low back disability found.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate that the claims files have been reviewed in association with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a low back disorder that was caused by his service.  

b) If the examiner cannot express any part of the requested opinion, the examiner should explain the reasons therefor.

4.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


